USCA11 Case: 20-11107      Date Filed: 10/13/2021    Page: 1 of 23




                                                      [PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                    ____________________

                          No. 20-11107
                    ____________________

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
versus
APPROXIMATELY $299,873.70 SEIZED FROM
A BANK OF AMERICA ACCOUNT,
ending in the number 5538 held by an individual identified as
P.Q., et al.,


                                                      Defendants,


APPROXIMATELY $281,110.00 SEIZED FROM
AN EAST WEST BANK ACCOUNT,
ending in the number 2471 held by an individual identified as
USCA11 Case: 20-11107      Date Filed: 10/13/2021    Page: 2 of 23




2                     Opinion of the Court                20-11107

Z.D.,
APPROXIMATELY $297,110.00 SEIZED FROM
AN EAST WEST BANK ACCOUNT,
ending in the number 4817 held by an individual identified as
W.H.,
APPROXIMATELY $249,816.00 SEIZED FROM
AN EAST WEST BANK ACCOUNT,
ending in the number 8289 held by an individual identified as
H.C.,
APPROXIMATELY $299,983.49 SEIZED FROM
A J.P. MORGAN CHASE ACCOUNT,
ending in the number 0350 held by an individual identified as
L.G.,
APPROXIMATELY $278,952.11 SEIZED FROM
AN EAST WEST BANK ACCOUNT,
ending in the number 4841 held by an individual identified as
M.Y.,


                                          Defendants-Appellants.


                    ____________________

          Appeals from the United States District Court
             for the Southern District of Alabama
             D.C. Docket No. 1:16-cv-00545-KD-N
                    ____________________
USCA11 Case: 20-11107          Date Filed: 10/13/2021      Page: 3 of 23




20-11107                 Opinion of the Court                           3

Before WILLIAM PRYOR, Chief Judge, LAGOA, Circuit Judge, and
SCHLESINGER,* District Judge.
WILLIAM PRYOR, Chief Judge:
        The main issue on appeal is whether foreign nationals have
a constitutional right to enter the United States to attend a civil for-
feiture trial involving their property. Several Chinese nationals paid
hundreds of thousands of dollars to an expansive, multinational
criminal enterprise to obtain immigration visas based on non-exist-
ent employment at non-existent businesses. The United States
brought an in rem action to forfeit money the Chinese nationals
deposited in American bank accounts as part of the visa scam.
Some of the Chinese nationals were unable to enter the United
States to attend the trial, but they were represented by counsel
throughout the proceedings. Five Chinese nationals who received
unfavorable verdicts argue that their inability to attend trial vio-
lated the Due Process Clause of the Fifth Amendment. Because the
district court did not violate the Due Process Clause and we discern
no other basis to disturb the jury’s verdict, we affirm.
                          I. BACKGROUND
       The EB-1C immigration visa permits “[c]ertain multina-
tional executives and managers” to move to the United States “to
continue to render services to the same employer” for whom they


*Honorable Harvey Schlesinger, United States District Judge for the Middle
District of Florida, sitting by designation.
USCA11 Case: 20-11107        Date Filed: 10/13/2021      Page: 4 of 23




4                       Opinion of the Court                 20-11107

worked abroad “or to a subsidiary or affiliate thereof.” 8 U.S.C.
§ 1153(b)(1)(C). Like other employment-based visas, the EB-1C
visa provides the recipient a basis for becoming a lawful permanent
resident and perhaps later a citizen.
        A group of Americans and co-conspirators based in China
schemed to obtain EB-1C visas fraudulently for Chinese nationals.
The conspirators would solicit from an American business certain
“business documents, including tax returns[] [and] invoices.”
United States v. Jimenez, 972 F.3d 1183, 1187 (11th Cir. 2020). The
conspirators would then file an immigration-visa petition on behalf
of a Chinese client, falsely representing in the petition that the cli-
ent’s Chinese employer had entered into a joint venture with the
American business. Id. at 1185, 1187–89. After the government
granted the petition, the “Chinese-national beneficiary [would] ob-
tain[] an EB-1C work visa and immigrate[] to the United States but
[would] never actually work[] for the [domestic] business or the
fictitious joint venture.” Id. at 1185. To make the joint venture ap-
pear legitimate, the conspirators instructed each client to deposit
about $300,000 into an American bank account that the client
owned. The clients complied.
       Investigators from the Department of Homeland Security
and the Internal Revenue Service learned of the scheme after hear-
ing about an individual in Alabama soliciting American businesses
to petition for foreign nationals to come into the United States to
work for them. The United States secured the conviction of four of
the leaders of the criminal scheme, but it did not prosecute any of
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 5 of 23




20-11107               Opinion of the Court                         5

the Chinese clients. Instead, it brought an in rem action in the dis-
trict court seeking forfeiture of the funds the clients had moved
into domestic bank accounts as part of the scheme. Fourteen Chi-
nese nationals filed claims for the funds in thirteen of the seized
accounts.
        In August 2019, the attorney for some of the Chinese nation-
als told the district court that the State Department had denied four
of his clients a visa to attend the forfeiture trial, set for October.
The Assistant United States Attorney explained that his office had
no power to direct the State Department to grant the visas and that
it understood the denials “were, at least in part, because [the Chi-
nese nationals] had previously attempted to obtain EB-1C immi-
gration visas through a proven criminal fraud scheme.” The United
States Attorney worked with the Chinese nationals’ attorney and
the Department of Homeland Security to try and obtain parole let-
ters granting the four Chinese nationals entry into the country
without a visa, but there was insufficient time before trial to com-
plete the process.
       On October 8, 2019, a week before trial, the four Chinese
nationals filed a motion to dismiss the forfeiture claims against
their funds. The Chinese nationals argued that their inability to at-
tend trial in person violated the Due Process Clause of the Fifth
Amendment by preventing them from presenting a statutory “in-
nocent-owner” defense. See 18 U.S.C. § 983(d)(1) (“An innocent
owner’s interest in property shall not be forfeited[.]”). The district
court denied the motion. The district court explained that the
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 6 of 23




6                      Opinion of the Court                 20-11107

Chinese nationals had not “sought other means to present their tes-
timony,” such as by video conference, and that their counsel would
be able “to present their . . . innocent owner defense, and cross ex-
amine the witnesses.”
        At trial, the United States presented evidence of the criminal
scheme, the Chinese nationals’ involvement in the scheme, and
their transfer of funds into domestic bank accounts as part of the
scheme. All the Chinese nationals were represented by counsel at
trial. Four Chinese nationals attended the trial in person and testi-
fied on their own behalf. None of the others called witnesses as part
of their case-in-chief.
       Min Yang, one of the Chinese nationals, asked the district
court to instruct the jury that the government bore the burden of
proving that the Chinese nationals transferred the money into the
United States “with the intent to promote the carrying on of the
alleged criminal visa fraud scheme.” The district court rejected the
request. Instead, it instructed the jury that the government bore
the burden of proving that the “funds made the . . . visa fraud
scheme easy or less difficult or ensured that the scheme would be
more or less free from obstruction or hinderance.” In their closing
statements to the jury, all the Chinese nationals argued that the
government had not satisfied its burden of proof and that they
were entitled to recover the seized funds because they were inno-
cent owners who were unaware of the criminal conduct.
      The jury found that the United States had satisfied its burden
of proof as to all the funds. The jury also found that five Chinese
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 7 of 23




20-11107               Opinion of the Court                         7

nationals—four of whom had testified—had proved that they were
innocent owners entitled to the return of their funds. It rejected the
innocent-owner defense of the remaining Chinese nationals. And
the district court denied a motion by Min Yang for judgment as a
matter of law or for a new trial.
                  II. STANDARDS OF REVIEW
       Two standards govern our review. We review whether a
due process violation occurred de novo. Stansell v. Revolutionary
Armed Forces of Colom., 771 F.3d 713, 725 (11th Cir. 2014). We
also review de novo a ruling on a motion for judgment as a matter
of law. See Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d
1299, 1312 (11th Cir. 2013). And we review for abuse of discretion
both a refusal to give a requested jury instruction, id. at 1309, and
a denial of a motion for a new trial, Lipphardt v. Durango Steak-
house of Brandon, Inc., 267 F.3d 1183, 1186 (11th Cir. 2001).
                         III. DISCUSSION
      Five Chinese nationals who lost at trial—Dai Ze, Hong Wei,
Hongtu Chen, Linlin Guo, and Min Yang—ask us to vacate the
judgment in favor of the government. They argue that their ab-
sence from trial violated the Due Process Clause of the Fifth
Amendment. Min Yang also argues that the jury instruction was
incorrect and that he is entitled to judgment as a matter of law or
a new trial because the evidence establishes that he was an inno-
cent owner entitled to the return of his funds.
USCA11 Case: 20-11107         Date Filed: 10/13/2021     Page: 8 of 23




8                       Opinion of the Court                  20-11107

       We divide our discussion in three parts. We first explain why
there was no violation of the Due Process Clause. Next, we explain
that the district court correctly denied Min Yang’s challenge to a
jury instruction regarding the government’s burden of proof. Fi-
nally, we reject Min Yang’s argument that he is entitled to judg-
ment as a matter of law or a new trial.
    A. The Chinese Nationals Had No Due Process Right To Enter
               the Country To Attend Trial in Person.
       The Due Process Clause of the Fifth Amendment provides
that “[n]o person shall be . . . deprived of . . . property, without due
process of law.” U.S. CONST. amend. V. It guarantees “notice and
an opportunity to be heard” to “[i]ndividuals whose property inter-
ests are at stake.” Stansell, 771 F.3d at 726 (quoting Dusenbery v.
United States, 534 U.S. 161, 167 (2002)). And “[w]here a district
court exercises its jurisdiction over property within the United
States,” we have held that this constitutional protection extends to
“the owners of that property . . . regardless of their location or na-
tionality.” Id. at 725. The Chinese nationals argue that the Due Pro-
cess Clause afforded them the right to enter the United States to
attend trial. We disagree.
       Because “‘[t]he requirements of due process of law are not
technical,’” “they resist mechanical application.” Schiffahartsgesell-
schaft Leonhardt & Co. v. A. Bottacchi S.A. de Navegacion, 773
F.2d 1528, 1535 (11th Cir. 1985) (en banc) (quoting Mitchell v. W.
T. Grant Co., 416 U.S. 600, 610 (1974)). Instead, the procedures re-
quired to ensure “the opportunity to be heard . . . are the result of
USCA11 Case: 20-11107          Date Filed: 10/13/2021      Page: 9 of 23




20-11107                 Opinion of the Court                           9

particular needs in particular contexts.” Id. And when considering
the process due in a particular context, historical practice is instruc-
tive because “[a] process of law . . . must be taken to be due process
of law, if it can show the sanction of settled usage both in England
and in this country.” Burnham v. Superior Ct. of Cal., 495 U.S. 604,
619 (1990) (plurality opinion) (quoting Hurtado v. California, 110
U.S. 516, 528 (1884)); see also Schiffahartsgesellschaft Leonhardt,
773 F.2d at 1535 (“‘Due process’ is compounded of history, reason,
and the past course of decisions.” (alterations adopted) (internal
quotation marks omitted)). So we consider what process is and his-
torically has been due for foreign nationals in civil litigation.
        To begin, “[t]he civil, not criminal, nature of [the] trial is im-
portant.” Thornton v. Snyder, 428 F.3d 690, 697 (7th Cir. 2005).
The Supreme Court has held that the Sixth Amendment, read in
the light of “the long history of British criminal jurisprudence,”
Faretta v. California, 422 U.S. 806, 821 (1975), guarantees a criminal
defendant the personal right to attend trial, see United States v.
Crosby, 506 U.S. 255, 259 (1993) (“It is well settled that at common
law the personal presence of the defendant is essential to a valid
trial and conviction on a charge of felony.” (alteration adopted) (in-
ternal quotation marks omitted)). But when it comes to civil litiga-
tion, where the Sixth Amendment does not apply, history points in
the other direction.
      Since the thirteenth century, civil litigants have relied on at-
torneys to represent them in court. THEODORE F. T. PLUCKNETT, A
CONCISE HISTORY OF THE COMMON LAW 216–17 (5th ed. 2001); see
USCA11 Case: 20-11107        Date Filed: 10/13/2021      Page: 10 of 23




10                      Opinion of the Court                   20-11107

also Faretta, 422 U.S. at 823 (“[A] right to counsel developed early
in civil cases . . . .”); Iannaccone v. Law, 142 F.3d 553, 557 (2d Cir.
1998) (“Under the English common law with its complicated forms
of action and veritable maze of writs and confusing procedures, the
right to retain counsel in civil proceedings became a necessity.”).
For as long, courts have treated an attorney’s “appearance or de-
fault” as “equivalent to that of his master.” PLUCKNETT, supra, at
216. And, more recently, the Supreme Court has explained that
“the right to be heard[] entitles the parties . . . to be present in per-
son or by counsel at all proceedings.” Fillippon v. Albion Vein Slate
Co., 250 U.S. 76, 81 (1919) (emphasis added). Because “our system
of representative litigation,” Irwin v. Dep’t of Veterans Affs., 498
U.S. 89, 92 (1990), bears “the sanction of settled usage both in Eng-
land and in this country,” we may “take[] to be due process of law”
the presence of an attorney at a civil trial in the place of the litigant
himself, Burnham, 495 U.S. at 619 (plurality opinion) (quoting Hur-
tado, 110 U.S. at 528); see Davidson v. Desai, 964 F.3d 122, 129 (2d
Cir. 2020) (explaining that a represented civil litigant’s “oppor-
tunity . . . to present his case to the court . . . typically can be ac-
complished even when the litigant is not physically present at the
courthouse” (internal quotation marks omitted)).
       The Chinese nationals challenge the decision to deny them
entry into the United States, but “the admission and exclusion of
foreign nationals is a fundamental sovereign attribute exercised by
the [g]overnment’s political departments largely immune from ju-
dicial control.” Trump v. Hawaii, 138 S. Ct. 2392, 2418 (2018)
USCA11 Case: 20-11107        Date Filed: 10/13/2021      Page: 11 of 23




20-11107                Opinion of the Court                         11

(internal quotation marks omitted). And, “[f]or more than a cen-
tury,” the Supreme Court has held that “foreign nationals seeking
admission have no constitutional right to entry.” Id. at 2418–19;
see, e.g., Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959,
1982 (2020) (“This Court has long held that an alien seeking initial
admission to the United States requests a privilege and has no con-
stitutional rights regarding his application, for the power to admit
or exclude aliens is a sovereign prerogative.” (internal quotation
marks omitted)); United States ex rel. Knauff v. Shaughnessy, 338
U.S. 537, 542 (1950) (“[A]n alien who seeks admission to this coun-
try may not do so under any claim of right.”); Wong Wing v.
United States, 163 U.S. 228, 231 (1896) (“[T]he right to exclude . . .
aliens, . . . absolutely or upon certain conditions, in war or in peace,
is an inherent and inalienable right of every sovereign and inde-
pendent nation.”). Accepting the Chinese nationals’ argument that
due process mandated their entry into the United States would re-
quire us to disobey these unequivocal and broad holdings.
       The district court afforded the Chinese nationals due pro-
cess. Each Chinese national was represented by an attorney
throughout the civil-forfeiture proceedings, including at trial. And
each attorney had the “opportunity to defend [against the forfei-
ture claim] by confronting any adverse witnesses and by presenting
his own arguments and evidence orally.” Goldberg v. Kelly, 397
U.S. 254, 268 (1970). So, the Chinese nationals received an “oppor-
tunity to be heard . . . in a meaningful manner.” Id. at 267. And it is
of no moment that the Chinese nationals were unable to enter the
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 12 of 23




12                      Opinion of the Court                 20-11107

United States or to attend trial in person. See Davidson, 964 F.3d at
129 (“A litigant has no constitutional right to be present . . . at his
own civil trial.” (internal quotation marks omitted)); Kulas v. Flo-
res, 255 F.3d 780, 786 (9th Cir. 2001) (similar); Pollard v. White, 738
F.2d 1124, 1125 (11th Cir. 1984) (“The right to access [the courts]
does not necessarily mean the right to be physically present at the
trial of a civil suit.”).
         The Chinese nationals rely on Helminski v. Ayerst Labora-
tories for the proposition that “a plaintiff who can comprehend the
proceedings and aid counsel may not be excluded from any portion
of the proceedings absent disruptive behavior or a knowing and
voluntary waiver,” 766 F.2d 208, 216–17 (6th Cir. 1985), but that
decision is inapposite. In Helminski, the district court ruled that the
plaintiff, a developmentally disabled child, “could not be brought
into the courtroom during the liability phase of the proceedings”
because his presence would unduly prejudice the jury. Id. at 212.
So, on appeal, our sister circuit had to “determine the extent of a
civil litigant’s right to be present at the trial of his case when the
opposing party alleges that his mere appearance before the jury
would be prejudicial,” id. at 213—an issue not presented here. Be-
cause the due-process inquiry is context-specific, Helminski tells us
little about the Chinese nationals’ putative right to enter the coun-
try to attend trial.
       The Chinese nationals also argue that their exclusion vio-
lated their constitutional right to present a statutory innocent-
owner defense, but they cite no authority in support of such a
USCA11 Case: 20-11107          Date Filed: 10/13/2021        Page: 13 of 23




20-11107                  Opinion of the Court                            13

constitutional right. Cf. Davidson, 964 F.3d at 129 (“A litigant has
no constitutional right . . . to testify[] at his own civil trial.” (internal
quotation marks omitted)). And there is no evidence to suggest
that Hong Wei, Hongtu Chen, or Min Yang ever applied for an
entry visa to attend trial.
       The Chinese nationals’ argument proceeds from the mis-
taken premise that in-person testimony was the only available
method of presenting their defense to the jury. Cf. United States v.
Shalhoub, 855 F.3d 1255, 1264 (11th Cir. 2017) (“The guarantee of
due process is not violated whenever a defendant dislikes the pro-
cess offered.”). A witness need not always testify in person. For ex-
ample, the Federal Rules of Civil Procedure permit “testimony in
open court by contemporaneous transmission from a different lo-
cation” when there is “good cause in compelling circumstances and
with appropriate safeguards[.]” FED. R. CIV. P. 43(a). “[C]ircuit and
lower courts alike have found a witness’s immigration status to
constitute good cause,” including in circumstances where the wit-
ness has “repeatedly be[en] denied a visa to enter the United
States.” Rodriguez v. Gusman, 974 F.3d 108, 114 (2d Cir. 2020).
       Those Chinese nationals who applied for visas learned in
January 2019 that the State Department had denied their applica-
tions. But, as the district court stated, in the nine months between
the denials and the start of trial, the Chinese nationals made no ap-
parent effort to “s[eek] other means to present their testimony” at
trial—even after the district court reminded them of the possibility
of presenting evidence through “affidavits, or . . . video
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 14 of 23




14                      Opinion of the Court                 20-11107

conferencing.” The Chinese nationals’ failure to testify in support
of their innocent-owner defense is not attributable to their exclu-
sion from the country and is not a violation of due process. After
all, the Chinese nationals were “afforded an opportunity to be
heard” and “had the opportunity to present evidence.” Stansell, 771
F.3d at 741. “They simply did not present any evidence that
changed” the jury’s mind. Id.
        Finally, the Chinese nationals’ other efforts to establish that
their absence harmed their defense are unconvincing. They com-
plain that the government, in closing arguments, mentioned that
“[f]or nine claimants, you heard no evidence [of innocent owner-
ship].” But the government’s point was that the nine Chinese na-
tionals had offered no testimony, in any form, in support of their
defense—not that some Chinese nationals were absent from the
courtroom. And no Chinese national contemporaneously objected
to that argument. See FED. R. EVID. 103(a) (requiring a party wish-
ing to preserve an evidentiary objection to “timely object[] or
move[] to strike”). It is of little probative value that every Chinese
national who attended and testified at trial received a favorable ver-
dict—so did one of the absent Chinese nationals. And it is unsur-
prising that litigants who chose to present affirmative evidence to
satisfy their burden of proof fared better than litigants who chose
to offer no evidence. Moreover, Min Yang faced setbacks that were
unrelated to his absence. The lawyer he retained for most of the
proceedings was not a litigator, did not speak English as his first
USCA11 Case: 20-11107          Date Filed: 10/13/2021        Page: 15 of 23




20-11107                  Opinion of the Court                            15

language, hardly engaged with the other parties’ efforts to draft a
pretrial order, and withdrew a month before trial.
        The Chinese nationals have failed to establish that their ab-
sence from trial violated their constitutional rights. They have also
failed to establish that any purported violation had “a substantial
influence on the outcome of [the] case.” Johnson v. NPAS Sols.,
LLC, 975 F.3d 1244, 1254 (11th Cir. 2020) (internal quotation marks
omitted); cf. Stansell, 771 F.3d at 744 (concluding that “[t]he appel-
lants’ arguments regarding an alleged denial of due process . . . lack
merit because any such violation was harmless”). We reject their
due-process challenge.
B. The District Court Correctly Instructed the Jury about the Bur-
                      den of Proving Intent.
        Under federal law, the United States may “subject to forfei-
ture . . . [a]ny property, real or personal, involved in a transaction
or attempted transaction in violation of [the money-laundering
statute,] section 1956 . . . of this title[.]” 18 U.S.C. § 981(a)(1), (1)(A).
“[T]he burden of proof is on the [g]overnment to establish, by a
preponderance of the evidence, that the property is subject to for-
feiture[.]” Id. § 983(c)(1). And when “the [g]overnment’s theory of
forfeiture is that the property was used to commit or facilitate the
commission of a criminal offense, or was involved in the commis-
sion of a criminal offense, the [g]overnment [must] establish that
there was a substantial connection between the property and the
offense.” Id. § 983(c)(3). The district court instructed the jury that,
“[t]o prove substantial connection, the [g]overnment must prove
USCA11 Case: 20-11107       Date Filed: 10/13/2021    Page: 16 of 23




16                     Opinion of the Court                20-11107

by a preponderance of the evidence that the use of the defendants’
funds made the money laundering to promote visa fraud scheme
easy or less difficult or ensured that the scheme would be more or
less free from obstruction or hinderance.”
       At trial, the government satisfied its burden. It proved the
existence of “a transaction or attempted transaction in violation of”
the money-laundering statute, id. § 981(a)(1)(A), through testi-
mony about the criminal scheme. It also proved that the Chinese
nationals’ funds were “involved in” the scheme, id., and were “sub-
stantial[ly] connect[ed]” to the scheme, id. § 983(c)(3), through ev-
idence that the conspirators directed the Chinese nationals to trans-
fer the funds so that the non-existent joint ventures would appear
to be legitimate, see United States v. Herder, 594 F.3d 352, 364 (4th
Cir. 2010) (“Substantial connection may be established by showing
that use of the property made the prohibited conduct less difficult
or more or less free from obstruction or hindrance.” (internal quo-
tation marks omitted)).
       Min Yang argues that the instruction was incorrect and that
the rejection of his proposed alternative was erroneous because the
intent of the owner of the seized property is “an essential element
of [the government’s] claim.” He explains that the money launder-
ing statute proscribes the transfer of funds into the United States
“with the intent to promote the carrying on of specified unlawful
activity,” including visa fraud. 18 U.S.C. § 1956(a)(2); see Jimenez,
972 F.3d at 1194 (holding that visa fraud counts as a specified un-
lawful activity). And so, he reasons, the “substantial connection”
USCA11 Case: 20-11107       Date Filed: 10/13/2021    Page: 17 of 23




20-11107               Opinion of the Court                       17

element requires the government to prove that the owner of the
seized funds transferred those funds “with the intent to promote
the carrying on of the alleged criminal visa fraud scheme.” In other
words, Min Yang argues that the government may only subject to
forfeiture funds involved in money laundering if the government
proves that the owner himself committed the offense of money
laundering.
       Min Yang’s argument finds no support in the text of the gov-
erning statute. Section 981 requires the “involve[ment]” only of the
“property ” in a criminal act. 18 U.S.C. § 981(a)(1)(A) (emphasis
added). After all, “[c]ivil forfeiture is a proceeding in rem,” which
has historically treated the inanimate property “as being itself
guilty of the wrongdoing, regardless of its owner’s conduct.”
United States v. Funds in the Amount of One Hundred Thousand
& One Hundred Twenty Dollars ($100,120.00), 901 F.3d 758, 768
(7th Cir. 2018) (internal quotation marks omitted); see J. W. Gold-
smith, Jr.-Grant Co. v. United States, 254 U.S. 505, 510–11 (1921)
(describing the ancient roots of this legal fiction). In other words,
“the government [ordinarily] need not prove a[n] [owner’s] culpa-
bility for unlawful conduct to obtain a forfeiture.” $100,120.00, 901
F.3d at 768. Subsection 983(c)(3) similarly omits any mention of the
owner’s role when it requires proof of “a substantial connection
between the property and the offense.” 18 U.S.C. § 983(c)(3). And
the subsection that follows it dispels any doubt about the burden
of proving the owner’s intent.
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 18 of 23




18                      Opinion of the Court                 20-11107

        Subsection 983(d), which describes the innocent-owner de-
fense, provides that the “claimant”—here, Min Yang—“ha[s] the
burden of proving that [he] is an innocent owner.” 18 U.S.C.
§ 983(d)(1) (emphasis added). An owner may satisfy his burden by
proving that he “did not know of the conduct giving rise to forfei-
ture.” Id. § 983(d)(2)(A)(i). And the subsection contemplates a case
where an owner must prove his innocence even though he “ac-
quired” “a property interest . . . after the conduct giving rise to the
forfeiture has taken place.” Id. § 983(d)(3)(A) (emphasis added).
The owner’s innocence generally—and his intent specifically—are
part of a claimant’s affirmative defense, with the claimant bearing
the burden of proof. Subsection (d) would serve no purpose if, as
Min Yang suggests, the burden of proving the fault of the owner
fell on the government in the first instance. See ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL
TEXTS § 26, at 174 (2012) (“If possible, every . . . provision is to be
given effect . . . . None should needlessly be given an interpretation
that causes it to duplicate another provision or to have no conse-
quence.”).
      United States v. Dollar Bank Money Market Account No.
1591768456—a decision regarding structuring, an unrelated kind of
money laundering—does not help Min Yang. 980 F.2d 233 (3d Cir.
1992). The Third Circuit explained that, in civil-forfeiture proceed-
ings based on structuring, the government bore the burden of
proving “that the property was involved in a transaction violating”
one of the anti-structuring statutes. Id. at 236. The Third Circuit
USCA11 Case: 20-11107        Date Filed: 10/13/2021      Page: 19 of 23




20-11107                Opinion of the Court                         19

then stated that this showing “must encompass both the prohibited
conduct and the mental state required by the statute.” Id. (citing
United States v. 316 Units of Mun. Sec. in the Name of Efrain Gon-
zalez, 725 F. Supp. 172, 177 (S.D.N.Y. 1989)). It meant only that
proof of the underlying violation required proof that the party that
engaged in structuring acted with “the mental state required by”
the anti-structuring statute. As the New York opinion on which it
relied makes clear, the Third Circuit did not hold that the property
owner’s intent is relevant when another party committed the crim-
inal offense: “[I]t is not necessary for the government to show that
the present owner of the property participated in a violation of the
statute or was even aware of the violation.” 316 Units, 725 F. Supp.
at 177.
      The government proved that the criminal conspirators en-
gaged in money laundering with the requisite intent. And, under
subsection 983(c), the government bore no burden to prove Min
Yang’s intent. Because Min Yang’s “requested instruction [did not]
correctly state[] the law,” the district court did not abuse its discre-
tion by declining to give that instruction. Lamonica, 711 F.3d at
1309.
 C. Min Yang Is Not Entitled to Judgment as a Matter of Law or a
                           New Trial.
       Settled law governs Min Yang’s motion for judgment as a
matter of law or a new trial. After “a party has been fully heard on
an issue during a jury trial,” a court may “grant a motion for judg-
ment as a matter of law against the party” if “the court finds that a
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 20 of 23




20                      Opinion of the Court                 20-11107

reasonable jury would not have a legally sufficient evidentiary basis
to find for the party on that issue.” FED. R. CIV. P. 50(a)(1), (1)(B).
The district court must deny the motion “if substantial evidence
exists in opposition to the motion such that reasonable people, ex-
ercising impartial judgment, might reach differing conclusions.”
Commodores Ent. Corp. v. McClary, 879 F.3d 1114, 1130 (11th Cir.
2018) (internal quotation marks omitted). That is, a judgment as a
matter of law is appropriate only when “the facts and inferences
point so strongly and overwhelmingly in favor of one party that
the Court believes that reasonable men could not arrive at a con-
trary verdict.” Lipphardt, 267 F.3d at 1186 (internal quotation
marks omitted). When considering the motion, the district court
must “review all of the evidence in the record and draw all reason-
able inferences in favor of the nonmoving party . . . without mak-
ing any credibility determinations or weighing evidence.” Commo-
dores Ent. Corp., 879 F.3d at 1130 (internal quotation marks omit-
ted). And a district court should grant a motion for a new trial only
“when the verdict is against the clear weight of the evidence.” Lip-
phardt, 267 F.3d at 1186 (internal quotation marks omitted). “Be-
cause it is critical that a judge does not merely substitute his judg-
ment for that of the jury, new trials should not be granted on evi-
dentiary grounds unless, at a minimum, the verdict is against the
great—not merely the greater—weight of the evidence.” Id. (inter-
nal quotation marks omitted).
      Min Yang asserts that there was “overwhelming[]” evidence
in support of his innocent-owner defense. Although he concedes
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 21 of 23




20-11107                Opinion of the Court                        21

that there is no “affirmative statement on the record about his . . .
state of knowledge at a given point in time,” he argues that circum-
stantial evidence substantiated his defense. He states that the gov-
ernment’s witnesses testified that the criminal conspirators
“forged, copied, photoshopped or substituted” the Chinese nation-
als’ signatures on the joint-venture and visa-application docu-
ments, and that there was no evidence the conspirators showed the
documents to the Chinese nationals or “told [them] about the[]
[criminal] operations.” He also states that the Chinese nationals
who attended trial all testified that “[t]hey had no knowledge of any
illicit activity.” And because, according to Min Yang, a government
witness “testified that the applications submitted by the criminal
defendants evinced the same approach throughout,” Min Yang ar-
gues that the evidence permits an inference that he was just as in
the dark as the Chinese nationals who testified.
        We disagree. Because the government proved its prima facie
case, Min Yang bore the burden of proving that he “did not know
of the conduct giving rise to forfeiture.” 18 U.S.C. § 983(d)(2)(A)(i).
But missing from his summary of the testimony is any evidence
explaining why Min Yang moved hundreds of thousands of dollars
into an American bank account if not to add a veneer of legitimacy
to the fictitious joint venture that would sponsor his admission into
the United States. Without that explanation, the jury was left with
evidence that tended to undermine his innocent-owner defense.
For example, one conspirator testified that “the decision was made
to have the Chinese nationals put $300,000 in the U.S.” because the
USCA11 Case: 20-11107        Date Filed: 10/13/2021     Page: 22 of 23




22                      Opinion of the Court                 20-11107

money “would appear [to immigration authorities] to be a guaran-
tee of the joint venture[s],” even though the joint ventures “were
not real.” Nevertheless, “as far as [the testifying conspirator]
kn[ew], nobody ever rejected” the conspirators’ direction to de-
posit the funds. In the light of this testimony, the jury could rea-
sonably have concluded that Min Yang had not satisfied his burden
of proving that he “did not know of the conduct giving rise to for-
feiture.” 18 U.S.C. § 983(d)(2)(A)(i).
       To be sure, some Chinese nationals offered other explana-
tions as to why they moved money into American bank accounts.
Lixin Zhau, for example, testified that the joint-venture agreement
he signed required him to transfer “at least [$]285,000 in[to] a U.S.
bank account.” Qiang Xu and Yonghong Qiu testified that they be-
lieved the funds would attract potential joint venture partners. Min
Yang, by contrast, chose not to offer any testimony. And because
the Chinese nationals who did testify offered varying justifications
for their transfers of funds, Min Yang is wrong to contend that the
jury’s failure to infer his innocence from this varying testimony
mandates judgment in his favor or a new trial. See Lipphardt, 267
F.3d at 1186 (“It is the function of the jury as the traditional finder
of the facts, and not the Court, to weigh conflicting evidence and
inferences.” (alteration adopted) (internal quotation marks omit-
ted)).
       Min Yang’s final argument—that the government “provided
not a single piece of evidence that supported any suggestion that
[he] had actual knowledge of the criminal conduct”—is also
USCA11 Case: 20-11107      Date Filed: 10/13/2021   Page: 23 of 23




20-11107              Opinion of the Court                     23

unpersuasive. Because the jury could have found that he had not
satisfied his burden of proving his innocent-owner defense, the
government had no need to offer evidence in rebuttal. The district
court correctly denied Min Yang’s motion for judgment as a matter
of law or for a new trial.
                       IV. CONCLUSION
      We AFFIRM the judgment in favor of the United States.